Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 23-24, are directed to a “a program executed by a computer or a processor”.  A program is considered non-statutory subject matter as it is not a useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.  A program medium must also be stored on a non-transitory medium. In the instant application, Applicant’s originally filed specification on page 46 [0135] specifies a program as software that may be soted on a “medium capable being read by a computer or processor”.  Furthermore, Applicant’s originally filed specification on page 47 [0136] defines the “medium” may be a non-transitory recording medium. Therefore, this is open to interpretation.
	Furthermore, the OG Notice (1351 OG 212) published on February 23, 2010 says:

The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media…

 Hence, claim 11 is directed to non-statutory subject matter, since the broadest reasonable interpretation of a “computer-readable medium” as defined by Applicant’s originally filed specification above and in view of the OG Notice above, is directed to a “signal”, and a “signal” ” per se does not fall within any of the four statutory classes of 35 U.S.C. §101.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-10, 12-13, 16, 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino ( JP6721618B2)(from Information Disclosure Statement) in view of Connor et al. (2017/0229023  A1).
Regarding claims 1 & 12, Hoshino discloses aerial-staying type communication relay apparatus, comprising:
a feeder-link communication section that performs a radio communication of a feeder link (see feeder link with radio relay apparatus [0005], see fig. 5, with gateway-satellite 72 feeding UAV/in flight apparatus 10) to and from a gateway station;
a service-link communication section that performs a radio communication of a service link to and from a terminal apparatus (see service link to terminal apparatus described specifically in [0094], see fig. 5, wherein UAC item 10 feeds mobile terminals  90 on the ground);
a drive section that moves the communication relay apparatus (see motor-driven apparatus with propellers for movement and propulsion in [0060]); and
a drive control section that controls so as to move the communication relay apparatus (see controlling movement and flight in [0054]) 
Hoshino does not specifically disclose however in analogous art Connor discloses to a position capable of suppressing or avoiding a deterioration of communication quality due to a local propagation-loss (see [0022], avoid obstacles that increase signal loss) increasing part in a radio propagation path of the feeder link between the gateway station and the communication relay apparatus (see increased noise, loss, reduced signal strength [0023]), when the propagation-loss increasing part occurs in the radio propagation path, or when an occurrence of the propagation-loss increasing part is predicted (see [0026], predict likely communication link obstructions);
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Hoshino with that of Connor. Doing so would conform to well-known standards in the field of invention. 

Regarding claim 23, Hoshino discloses program executed by a computer or a processor provided in an aerial-staying type communication relay apparatus, comprising:
a program code for performing a radio communication of a feeder link to and from a gateway station (see feeder link with radio relay apparatus [0005], see fig. 5, with gateway-satellite 72 feeding UAV/in flight apparatus 10);
a program code for performing a radio communication of a service link to and from a terminal apparatus (see service link to terminal apparatus described specifically in [0094], see fig. 5, wherein UAC item 10 feeds mobile terminals  90 on the ground); and
a program code for moving the communication relay apparatus to a position capable of suppressing or avoiding a deterioration of communication quality due to a propagation-loss ((see [0022], avoid obstacles that increase signal loss)) increasing part in a radio propagation path of the feeder link, when the local propagation-loss increasing part occurs in the radio propagation path (see increased noise, loss, reduced signal strength [0023]), or when an occurrence of the propagation-loss increasing part is predicted (see [0026], predict likely communication link obstructions);
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Hoshino with that of Connor. Doing so would conform to well-known standards in the field of invention. 

Regarding claim 24, Hoshino discloses a program executed by a computer or a processor provided in a gateway station that performs a radio communication to and from an aerial-staying type communication relay apparatus, comprising:
a program code for performing a communication to and from a communication network (see feeder link with radio relay apparatus [0005], see fig. 5, with gateway-satellite 72 feeding UAV/in flight apparatus 10);
a program code for performing a radio communication of a feeder link to and from the communication relay apparatus (see feeder link with radio relay apparatus [0005], see fig. 5, with gateway-satellite 72 feeding UAV/in flight apparatus 10); and
a program code for moving the gateway station to a position capable of suppressing or avoiding a deterioration (see controlling movement and flight in [0054])
Hoshino does not specifically disclose however Connor discloses of communication quality due to a local propagation-loss increasing part in a radio propagation path of the feeder link between the gateway station and the communication relay apparatus (see increased noise, loss, reduced signal strength [0023]), when the local propagation-loss increasing part occurs in the radio propagation path, or when an occurrence of the propagation-loss increasing part is predicted ((see [0026], predict likely communication link obstructions));
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Hoshino with that of Connor. Doing so would conform to well-known standards in the field of invention. 
Regarding claims 2 & 13, Hoshino in view of Connor discloses the communication relay apparatus according to claim 1 and gateway of claim 12,
wherein the communication relay apparatus controls a directional beam of the feeder-link communication section so as to direct to the gateway station by mechanically driving an antenna for feeder link or processing a signal in the feeder link (see [0045], “The unmanned airship type HAPS 20 also includes a three-dimensional directional optical antenna device 230 as a communication unit used for optical communication with other HAPS and artificial satellites. In the example of FIG. 3, the optical antenna device 230 is arranged on the upper surface of the airship body 201 and the lower surface of the device housing 203, but the optical antenna device 230 may be arranged on other parts of the HAPS 20. ”).
Regarding claims 5 & 16, Hoshino in view of Connor discloses the communication relay apparatus according to any one of claims 1 to 4,
wherein the communication relay apparatus acquires weather information that affects the occurrence of the local propagation-loss increasing part in the radio propagation path of the feeder link ((see [0045] In the feeder link of FIG. 9, there is a possibility that sufficient reception power may not be obtained by the wireless relay station of HAPS 10, the GW station 70, and the base station 90 due to attenuation due to clouds 45 in the sky, rainfall 46,),  
Hoshino does not specifically disclose however Connor discloses and moves to a position capable of suppressing or avoiding the deterioration of the communication quality in the radio propagation path of the feeder link, based on the weather information (see move to avoid obstacles in [0022]).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Hoshino with that of Connor. Doing so would conform to well-known standards in the field of invention. 
Regarding claims 8 & 18, Hoshino in view of Connor discloses the communication relay apparatus according to any one of claims 1 to 7 or gateway 12-18, wherein the communication relay apparatus measures a propagation loss or a radio-signal attenuation amount in the radio propagation path of the feeder link between the gateway station (see measurement result of the propagation/transmission [0045]);
Hoshino does not specifically disclose however Connor discloses and the communication relay apparatus, and moves to a position capable of suppressing or avoiding the deterioration of the communication quality in the radio propagation path of the feeder link, based on a result of the measurement (see movement to avoid in [0022]);
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Hoshino with that of Connor. Doing so would conform to well-known standards in the field of invention. 
Regarding claim 9 & 19, Hoshino in view of Connor discloses the communication relay apparatus according to any one of claims 1 to 8 or gateway of 12 to 18, wherein the communication relay apparatus measures a radio-signal attenuation amount (see attenuation [0020]), a propagation loss or a communication quality of the feeder link, at a destination to which the communication relay apparatus moves ((see measurement result of the propagation/transmission [0045])).
Regarding claim 10, Hoshino in view of Connor discloses the communication relay apparatus according to any one of claims 1 to 9. Hoshino does not specifically disclose however Cooper discloses wherein, when another aerial-staying type communication relay apparatus is located around the communication relay apparatus, the communication relay apparatus moves in cooperation with the other communication relay apparatus so that the communication relay apparatus and the other communication relay apparatus are optimally disposed with each other (see [0007], “ A modification of the path plan can be cooperatively determined with the one or more communication nodes to maintain or restore the one or more communication links.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Hoshino with that of Connor. Doing so would conform to well-known standards in the field of invention. 
 Regarding claim 20, Hoshino in view of Connor discloses the communication system comprising the communication relay apparatus according to any one of claims 1 to 11 and the gateway station according to any one of claims 12 to 19, and
Hoshino does not disclose however Connor discloses wherein the communication system moves at least one of the communication relay apparatus and the gateway station to a position capable of suppressing or avoiding the deterioration of communication quality due to the propagation-loss increasing part in the radio propagation path of the feeder link (see [0022], avoiding);
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Hoshino with that of Connor. Doing so would conform to well-known standards in the field of invention. 

 Regarding claim 21, Hoshino in view of Connor discloses the communication system according to claim 20,
wherein at least one of the communication relay apparatus and the gateway station is plural (see fig. 5), and
Hoshino does not disclose however Connor discloses wherein the communication system simultaneously suppresses or avoids the deterioration of communication quality due to the propagation-loss increasing part in radio propagation paths of plural feeder links (see avoids in [0022]);
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Hoshino with that of Connor. Doing so would conform to well-known standards in the field of invention. 

54
Regarding claim 22, Hoshino in view of Connor discloses the communication system according to claim 20 or 21, further comprising a remote control apparatus that transmits control information for moving to a position capable of suppressing or avoiding the deterioration of communication quality due to the propagation-loss increasing part in the radio propagation path of the feeder link, to at least one of the communication relay apparatus and the gateway station (see avoids in [0022]).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Hoshino with that of Connor. Doing so would conform to well-known standards in the field of invention. 

Allowable Subject Matter

Claims 3-4, 6-7, 11, 14-15, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bennett et al. US 2018/0035263 – discloses method and apparatus for positioning via unmanned aerial vehicles.
Arya et al. US 2017/0309088 A1 – discloses data logging in aerial platform
Fan et al. US 2017/0111102 A1 – discloses extending wireless coverage with drones

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643